DETAILED ACTION
Claims 1, 4, 7, 12, 21, 23, 24, 31, 33, 37-39, 42, 51, 53-55, 71 and 72 are under current examination.
Note that any rejection(s) and/or objection(s) not reiterated herein have been withdrawn in response to the claim amendment(s) and/or terminal disclaimer.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority-Acknowledged by Applicant
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in China on 3/2/2018, 4/25/2018, 3/6/2017 and 4/25/2017. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2018/077905, CN201710139497.9, CN201710139497.9, CN201710139533.1 and CN201710298557.1 application as required by 37 CFR 1.55.
Applicant acknowledges the above request and states that Applicant is in the process of obtaining the copies for submission; see Remarks filed 3/8/2021.
Claim Rejections - 35 USC § 112, 1st para., Scope of E-Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 4, 7, 12, 21, 23, 24, 31, 33, 37-39 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of purification of a rabies virus using Capto-DEAE chromatography in combination with CHT chromatography using specific method steps under specific conditions, including specific resins, charged groups, buffers, pH values, etc, does not reasonably provide enablement for any and all methods using AE chromatography and HA chromatography of any conditions, including any buffers, any charged groups, any pH values, etc. for the purification of any and all possible enveloped viruses as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Enablement is considered in view of the Wand factors.
            Nature of the invention. The claims are directed to (in part): a method of purifying any and all enveloped viruses from a biological sample via IE chromatography followed by HA chromatography; see claim 1.
            Scope of the invention. All of the claims are broad with respect to the methods of AE chromatography and HA chromatography in view of one or more of the following: the resin, attached molecules or particles, buffers with specified pH values, etc. and in view of the enveloped virus being purified. Thus, the claims are directed to different steps comprising different ingredients and combinations thereof.
	Also, the claims are directed to a genus of different enveloped viruses, including those derived from animals and plants.
State of the prior art. Both the AE chromatography and HA chromatography are widely known techniques of the prior art. See attached reference by Wolff (2011) which provides a review of the downstream processing of cell cultured-derived virus particles, including various methods used for chromatographic separation of virus particles; see p. 1460-1460. Wolff teaches that viruses are complex bioparticles with varying size, shape, composition and surface structure and that the virus surface defines their individual physiochemical characteristics, including number and distribution of charges, hydrophobic residues and post-translational modifications of surface proteins; see p. 1454, col. 1. The author teaches that purification of virus particles based on these unique characteristics and removal of contaminants according to the regulatory guidelines can only be achieved by a combination of different unit operations; see p. 1454, col. 1.
            Also see Navaratnarajah et al. (2008-see form 892) which describes enveloped viruses; see Table 1, p. 194 for providing a list of enveloped virus families, including those which are animal, plant, bacteriophage and archaea viruses.
            Working examples. The working examples do not support the invention as so broadly claimed in view of the methods of purifying all enveloped viruses using any method of chromatography as well as using any buffer(s), pH values, etc. The examples on p. 87-100 indicates that the rabies virus is isolated using specific conditions in utilizing both the AE and HA chromatography; see p. 87 which describes the use of a Capto-DEAE column, 20 mM phosphate with a pH value of 7.6, 150 mM NaCl, etc. 
Guidance in the specification. There is little to no guidance which would support the full scope of the claims, including guidance in addressing the different enveloped viruses which different structural and functional properties.
            Predictability of the art. In view of the teachings by Wolff, different viruses are defined by differing size, shape, individual physiochemical characteristics, etc.; thus, it would be expected for the different viruses to require different methods of purification, including a different combination of various unit operations, conditions like pH, osmolarity, etc.  
            Amount of experimentation necessary. Much undue experimentation would be necessary in order to optimize the method steps in successfully purifying different viruses.
            Given the discussion above, it would require undue experimentation for the ordinary artisan to perform the full scope of the method as claimed.
Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. 
See p. 7 of Remarks for The nature of the invention and the breadth of the claims. Applicant contends that the present application provides a reliable and consistent method which leads to highly pure, intact, potent homogenous enveloped viruses of various sorts. Applicant notes that one common feature of the viruses is that they all have an envelope typically consisting of a lipid membrane and one or more outer membrane protein. Applicant notes that the inventors successfully purified three different kinds of enveloped viruses, including rabies, JEV and influenza via the claimed 
In response, the argument is not found to be persuasive. As noted in the rejection above, the claims are directed to any and all possible enveloped viruses. However, the specification merely describes the purification of 3 different viruses using the method of claim 1, comprising the steps of IE chromatography and HA chromatography wherein the Examples indicate that there are specific conditions in viral purification as well as a pretreatment step. For example, Example 7 is directed to the purification of JEV and provides the following (in part, emphasis added):
[0478] In this example, the methods of isolating virus in the present application is demonstrated by applying the methods to biological samples collected from Vero cell culture in which the cells were infected with the P3 strain of the Japanese encephalitis virus.[0479] A. Pretreatment of the Biological Samples[0480] The collected biological samples were filtered through a microporous membrane filter with a pore size of 0.45 .mu.m.[0481] B. Anion Exchange ("AE") Chromatography[0482] The filtered samples were then subjected to an AE chromatography under the following conditions. A Capto-DEAE column was first pre-equilibrated with a 20 mM phosphate buffer that had pH of 8.0. The filtered samples were then loaded to the column. After the loading, 2-5 column volumes of the 20 mM phosphate buffer that had pH of 8.0 were applied to the column for equilibrating the column. The column was then loaded with a 20 mM phosphate buffer that had pH of 8.0 and contains 50 mM NaCl to pre-elute the column. Following the pre-elution step, the column was loaded with a 20 mM phosphate buffer that had pH of 7.2 and contains 300 mM The eluate A collected from the AE chromatography as described above was then subjected to an HA chromatography under the following conditions. A CHT column was first pre-equilibrated with a 5 mM phosphate buffer that had pH of 7.2. The eluate A was then loaded to the column. After the loading, 2-5 column volumes of the 5 mM phosphate buffer that had pH of 7.2 were applied to the column for equilibrating the column. The column was then loaded with a 5 mM phosphate buffer that had pH of 7.2 to pre-elute the column. Following the pre-elution step, the column was loaded with a 150 mM phosphate buffer that had a pH of 7.2, and the eluate ("the HA eluate") was collected according to the light absorption peak(s) indicated by the chromatography detector.
	Note that Applicant fails to demonstrate that any and all viruses possessing the common feature of having an envelope typically consisting of a lipid membrane and one or more outer membrane protein would be correlated to the successful purification following the nebulous steps of claim 1, wherein the conditions are not defined. It is noted here that Example 7 and Example 8 are directed to the purification of two different viruses (JEV and influenza) and the examples indicate that the conditions vary between the two methods, such as pH values.
	See p. 8 of the Remarks for The amount of direction provided by the inventor and the existence of working examples. Applicant contends that the specification provides clear direction and guidance for the claimed methods and points to para. 68-72 and 121-128. Applicant concludes that the descriptions provide guidance to one skilled in the art regarding how to determine specific conditions for the two chromatography 
	In response, Applicant has not shown that the common feature of having an envelope is correlated to the successful purification of any and all enveloped virus using the nebulous method of claim 1. Separately, it is not clear how the three viruses represent any and all enveloped viruses or the specific purification thereof. It is known that different viruses would require different conditions (pH values, etc.) in successfully purifying the different viruses; see the instant Examples. This work has been left for others to do and note that such efforts would require years. While guidance is provided by the application, the application does not provide any reduction to practice. 
	See p. 12 on Remarks for The state of the prior art, the level of one of ordinary skill in the art, and the level of predictability in the art. Applicant notes that both IE and HA chromatography were widely used methods. Applicant contends that a google search would allow one of ordinary skill in the art to determine which buffer type or ion concentration to use. Applicant also points to the Wolf reference for demonstrating comprehensive knowledge for various kinds of viruses. Applicant contends that scientists were also equipped with methods and technologies for studying viruses. Applicant concludes that the technology of the claims (IE and HA chromatography) and methods of characterizing proteins were all mature technologies with little unpredictability. Applicant also contends that undue experimentation is not needed. 

	The arguments are not found persuasive and the scope of enablement rejection is maintained for reasons of record.
Claim Rejections - 35 USC § 103-Maintained+Modified
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7, 12, 21, 23, 24, 31, 33, 37-39, 42, 51, 53-55, 71 and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon (Encyclopedia of Industrial Biotechnology, 2009-see form 892), Wolff (Expert Reviews, 2011-see form 892) and Fabre (US Patent 8961997-see attached form 892).
See claims 71 and 72 which have been amended. 
The claims are directed to (in part): a method of purifying an enveloped virus from a sample, comprising subjecting the biological sample to an IE chromatography followed by an HA chromatography; see instant claim 1.
Gagnon describes the chromatographic purification of virus particles; see title and whole document. The author teaches that virus particles of a given species exhibit unique characteristic ranges of physicochemical characteristics, including numbers of positive and negative charges, distribution of charges and their individual titration etc.; see introduction, p. 1. The article focuses on selecting the chromatography media most appropriate for the purification of virus particles and the development of multistep purification procedures; see introduction, p. 1. See p. 14, col. 2, last paragraph which teaches that initial capture by AE dominates the virus purification literature and AE serves as an adequate capture step if strong virus binding can be obtained at fairly low pH and/or fairly high salt concentrations; see instant claims 12. See p. 13 which provides a loading step comprising loading the biological sample and an IE elution step with an IE elution buffer, including a buffer with a pH of 7.0; see instant claim 4. Gagnon provides that IE are commonly eluted with salt, including sodium chloride; see p. 8, para. 1 and instant claim 8.
Gagnon teaches that HA CHT type II offers virus binding capacity; see p. 14, col. 1 and instant claim 24. See p. 15, Table 7 which teaches an HA loading step to the HA column and an HA elution step comprising eluting the HA column with an HA elution buffer with a pH of 7; see instant claims 7 and 31. Note that following elution would lead to a composition comprising the isolated virus; see claim 51.
Gagnon does not explicitly teach the method of claim 1 further comprising a virus inactivation step (claim 33); wherein the biological sample is subjected to a clarification step prior to being loaded to the IE or HA column, comprising microfiltration through a microfilter having a pore size of 0.1-0.5 um (claims 37-38); wherein the sample is not subjected to centrifugation or ultrafiltration prior to being loaded to the IE or HA column (claim 39); wherein the enveloped virus is selected from the group listed in claim 42; a composition comprising the isolated enveloped virus obtained according to claim 1 (claim 51); a composition comprising rabies virus particles with the protein percentages 
Wolff is cited for teaching the downstream processing of cell culture-derived virus particles; see title. See p. 1459, Fig. 1 for providing a generic flowchart for virus vaccines, wherein clarification via microfiltration, concentration via multiple methods, including monoliths, and inactivation occur prior to purification; see instant claims 33, 37 and 39. Wolff teaches that microfiltration membranes which comprise pores with size in the range of 0.45-1 um are frequently used; see p. 1458, col. 1 and instant claim 38. Also see the polishing step of the chart on p. 1459 for the removal of defective virus particles; see instant claim 55.
	Fabre describes a method of purifying the rabies virus and the elution thereof; see whole document, including title and abstract, and instant claim 42. Fabre teaches that the purification method according to the invention is characterized in that the amount of virus measured in the eluate corresponds to at least 70%, and preferably to at least 80% of the amount of virus measured in the supernatant that was brought into contact with the chromatographic support; see col. 2, lines 58+. 
See Fabre, col. 14, lines 40+ for the following teachings. Fabre teaches that an embodiment of the invention is a vaccine containing purified rabies and the analyses thereof. Fabre teaches that the vaccine has more than 70% of the proteins of viral origin. Fabre teaches that the different proteins of the rabies virus can be determined via a SDS-PAGE. Such analyses would determine the “suitability” of the vaccine. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to follow the flow chart for virus vaccines provided by Wolff and 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combined the teachings above and prepare a rabies vaccine according to the methods of Gagnon and Wolff. One would have been motivated to do so in order to further optimize the percentage of total rabies protein in the composition as measured by different known methods, including using SDS-PAGE.
	It would have been obvious to analyze a purified rabies vaccine in determining the “suitability” of the vaccine via the method taught by Fabre, including using a SDS-PAGE to measure the different rabies protein in the composition. One would have been motivated to do so for the advantage of determining the purity and/or the efficacy of the vaccine. 
	There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used; for example, different chromatographic methods are known and the optimization of using such methods, etc.
	The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. 
Enveloped viruses can be expected to be more labile”. Applicant further notes that “Gagnon continues to state that such method ‘usually imposes the disadvantage of binding the majority of protein contaminants and DNA, which diminishes binding capacity for the virus species’”; however, Applicant did not provide a proper citation. 
In response, Applicant provides an incomplete description related to the recitation “Enveloped viruses can be expected to be more labile” for Gagnon continues with the following: “Screening can be restricted to near-physiological conditions, although ultimately, the only way to establish the acceptable range is to see what actually works”; see p. 12, right column, para. 1. In view of the recitation ‘usually imposes the disadvantage of binding the majority of protein contaminants and DNA, which diminishes binding capacity for the virus species’, this is found on p. 14, right column and is an incomplete description of what is taught by Gagnon. Following this recitation, Gagnon notes that if strong virus binding can be obtained at low pH and/or high salt concentration, AE may serve adequately as a capture step. Applicant appears to be cherry-picking sentences and providing incomplete teachings.
Applicant argues that Gagnon recommends conducting process development on p. 11, left column, para. 2 and then points to p. 14, right column, para. 2 for teaching identifying a capture methods by testing out the methods. Applicant argues that these teachings are different from the claimed methods which are directed to purifying a particular type of virus, enveloped viruses. Applicant concludes that one skilled in the art 
The argument is not at all clear. Gagnon generally teaches using chromatographic purification of virus particles and does not teach against using such technologies for the purification of enveloped viruses. Fabre describes a method of purifying a rabies virus; this is an enveloped virus. Applicant has not shown why one of skill in the art would be discouraged from developing a method as claimed and that there would not be a reasonable expectation of success.
It is noted here that Gagnon teaches the use of HA chromatography on p. 14, col. 1 as well as developing a multistep purification procedure in the introduction, p. 1.
Applicant points to claims 53-55 and argues that Fabre does not reach a rabies virus as recited in claim 53. Applicant argues that “the inventors found that a benzonase treatment step for once is better than twice in purifying the virus”, p. 16 of the Remarks.
The argument is not clear. The rejection is a 103 rejection based on combined teachings of the prior art (not just that of Fabre) and the combined prior art teaches (in part) using chromatographic purification of viral particles. Applicant does not provide any argument as to why one of ordinary skill in the art reading the applied prior art references would not have the same outcome as the purified rabies virus as defined by percentages of different proteins of the instant claims. Separately, the recitation “the inventors found that a benzonase treatment step for once is better than twice in purifying the virus” is not clear nor is its relevancy to the argument or teachings of the prior art. 

In response, claims 71 and 72 were amended. See Fabre, col. 14, lines 40+ for the teachings below. Fabre teaches that an embodiment of the invention is a vaccine containing purified rabies and the analyses thereof. Fabre teaches that the vaccine has more than 70% of the proteins of viral origin. Fabre teaches that the different proteins of the rabies virus can be determined via a SDS-PAGE. Such analyses would determine the “suitability” of the vaccine. Given the rejection is based on combined teachings of the art, including methods of using chromatography in purifying viral particles and the rabies virus, it would be expected for the resulting vaccine comprising the rabies virus to have the same percentages of the viral proteins as set forth by claims 71 and 72. 
Also see MPEP 2112.01 II. COMPOSITION CLAIMS-IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES. In this case, the combined prior art provides the same method steps for purification of the same virus, and thus the same composition comprising the same percentages of different viral proteins would be expected. 
The arguments are not persuasive and the rejection is maintained for reasons of record.
Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648